DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed April 13, 2022, with respect to amended Claim 12 have been fully considered and are persuasive. The rejection of Claim 12 has been withdrawn. 
Allowable Subject Matter
Claims 12-13, 15, and 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 12 is directed to an internal battery heating system comprising, a heating circuit comprising:
a plurality of battery modules electrically arranged in a parallel arrangement, wherein the plurality of battery modules comprises a first battery module and at least two additional battery modules; 
a single electrical conversion device switchably connected to the first battery module and the parallel arrangement via a first switch; and 
a plurality of additional switches, each additional switch switchably connected to a respective one of the at least two additional battery modules; 
a controller electrically and communicatively coupled with the heating circuit, wherein the controller is adapted to instruct the single electrical conversion device to alternately raise and lower a voltage from the first battery module; and 
the controller is adapted to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality at least two of additional battery modules.
The closest prior art is considered to be Ji et al. (US PGPub 2014/0285135, cited on the IDS dated January 17, 2019) in view of Wen et al. (CN 202455140, see also the EPO machine generated English translation provided with the Office Action dated February 2, 2021), Lorenz et al. (DE 10-2014-214313, see also the EPO machine generated English translation provided with the Office Action dated February 2, 2021) and Hashim et al. (US PGPub 2014/0272649).
Regarding Claim 12, modified Ji discloses substantially all of the limitations as set forth in the prior Office Action dated January 13, 2022.
Specifically, modified Ji discloses in Fig. 1 of Ji an internal battery heating system (100 of Ji) comprising, 
a plurality of battery modules (110, 120, [0022] of Ji) electrically arranged in a parallel arrangement ([0008] of Wen, wherein the plurality of battery modules (110, 120, [0022] of Ji)  comprises a first battery module (110 of Ji) and at least two additional battery modules (120, [0022] of Ji); 
an electrical conversion device (140, 150 of Ji) switchably connected to the first battery module (110 of Ji) and the parallel arrangement via a first switch (112 of Ji) ([0026] of Ji); and 
a plurality of additional switches (124 of Ji), each additional switch (124 of Ji) switchably connected to a respective one of the at least two additional battery modules (120 of Ji) ([0026] of Ji); 
a controller (130 of Ji) electrically and communicatively coupled with the heating circuit, (Fig. 1, [0026] of Ji), wherein the controller (130 of Ji) is adapted to instruct the electrical conversion device (140, 150 of Ji) to alternately raise and lower a voltage from the first battery module (110 of Ji) ([0026] of Ji, [0032]-[0036] of Lorenz) and 
the controller (130 of Ji) is adapted to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality at least two of additional battery modules (120, [0022] of Ji) ([0022], [0027] of Ji).
Modified Ji discloses wherein the electrical conversion device (140 of Ji) is a DC-DC converter used to boost the voltage of the discharge of the first battery module (110 of Ji) ([0026] of Ji).
In other words, modified Ji discloses wherein the electrical conversion device (140 of Ji) is boosting the signal from the first battery module (110 of Ji) to charge the at least two additional battery modules (120, [0022] of Ji)
As pointed out by the Applicant in the Response to Arguments dated April 13, 2022, because the electrical conversion devices (140, 150 of Ji) are both boosting, there is an inherent need of two or more electrical conversion devices, otherwise the charging of the battery modules (110, 120, [0022] of Ji) would be unidirectional.
Consequently, modified Ji does not disclose wherein the electrical conversion device is a single electrical conversion device, such as a buck-boost DC-DC converter. 
Hashim teaches a single electrical conversion device (40), wherein the electrical conversion device (40) is a DC-DC converter ([0022]).
Specifically, Hashim teaches wherein the DC-DC converter is specifically a buck-boost DC-DC converter, wherein such may act like a buck converter to step down a voltage as well as a boost converter to step up a voltage ([0024]).
The Examiner notes that modified Ji discloses in Fig. 1 of Ji wherein the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) manage the raising and lowering of voltage between the first battery module (110 of Ji) and at least one of the at least two additional battery modules (120, [0022] of Ji) ([0026] of Ji, [0032]-[0036] of Lorenz) and wherein the electrical conversion device (140, 150 of Ji) accompanies the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) in order to boost the voltage of the discharge of the first battery module (110 of Ji) ([0026]).
Consequently, it would not have been obvious to one of ordinary skill in the art to utilize a single electrical conversion device, as taught by Hashim, as the electrical conversion device of modified Ji, such that the single electrical conversion device is switchably connected to the first battery module and the parallel arrangement via a first switch, each additional switch switchably connected to a respective one of the at least two additional battery modules, wherein the controller is adapted to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality at least two of additional battery modules, as called for in the claimed invention, as such a configuration was not recognized by the prior art and therefore the skilled artisan would not have known how to implement the single electrical conversion device in the heating circuit without interfering with the first switch and the plurality of additional switches of modified Ji.
In other words, while modified Ji discloses a plurality of additional battery modules and consequently a plurality of additional switches that are switchably connected to a respective one of the at least two additional battery modules, modified Ji does not disclose nor suggest how the electrical conversion device would be connected to the plurality of additional switches, and therefore it would not have been obvious to modify the electrical conversion device in light of the teachings of Hashim with reasonable expectation of successfully forming the internal battery heating system desired by modified Ji.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a single electrical conversion device switchably connected to the first battery module and the parallel arrangement via a first switch; and a plurality of additional switches, each additional switch switchably connected to a respective one of the at least two additional battery modules; wherein the controller is adapted to instruct the single electrical conversion device to alternately raise and lower a voltage from the first battery module; and to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality at least two of additional battery modules” in combination with all of the other claim limitations taken as a whole.
Claims 13, 15, and 21-25 are dependent on Claim 12 and therefore are allowable for the reasons set forth above. 
Claims 26 and 35 contain substantially the same limitations as set forth in Claim 12 and therefore are allowable for the reasons set forth above.
Claims 27-34 and 36-37 are dependent on Claims 26 and 35 respectively and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 14, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 18, 2022